Citation Nr: 0802050	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-23 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for residuals of a facial injury, 
including a broken nose and sinus trouble, has been received.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from July 1962 to June 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the RO in June 2003 and in August 
2003, that declined to reopen a claim for service connection 
for residuals of a facial injury, including a broken nose and 
sinus trouble, on the basis that new and material evidence 
had not been received.

In October 2005, the veteran withdrew his prior request for a 
hearing before RO personnel, in writing.

In April 2007, the veteran testified during a hearing before 
the undersigned at the RO (i.e. a Travel Board hearing).  
During the hearing, the veteran submitted additional evidence 
to the Board, waiving initial RO consideration of the 
evidence.  The Board accepts that evidence for inclusion in 
the record.  See 38 C.F.R. § 20.800 (2007).

The issue of service connection for residuals of a facial 
injury, including a broken nose and sinus trouble, as 
reopened below, is addressed in the REMAND portion of the 
decision below; and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In September 1990, the Board denied service connection 
for residuals of a broken nose and for a sinus disorder. 

2.  Additional evidence not previously considered by the 
Board at the time of the September 1990 denial, when 
considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for residuals of a facial injury, including a broken nose and 
sinus trouble, and is so significant that it must be 
considered to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The Board's September 1990 decision denying the veteran's 
claim for service connection for residuals of a broken nose 
and for a sinus disorder, is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2007).

2.  The evidence received since the Board's September 1990 
denial is new and material, and the claim for service 
connection for residuals of a facial injury, including a 
broken nose and sinus trouble is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable decision herein (i.e. reopening the 
veteran's claim of entitlement to service connection for the 
residuals of a facial injury, including a broken nose and 
sinus trouble), any statutory duty to notify and assist the 
veteran has been deemed met.  See also Kent v. Nicholson, 20 
Vet. App. 1 (2006). 

The veteran's original claim for service connection for 
residuals of a broken nose and for a sinus disorder, was 
denied by the Board in September 1990.

Evidence of record at the time of the September 1990 Board 
decision included the veteran's DD 214; his service medical 
and dental records; the report of a February 1973 VA 
examination, containing no findings of a nasal or sinus 
disorder; and various VA hospital and outpatient records, 
dated in 1982 and 1983, diagnosing a deviated septum.
   
The service medical records contain no complaints or findings 
of a broken nose or a sinus disorder.  The service dental 
records show fractures of two front teeth in May 1963.  At 
the time of the veteran's separation examination in May 1965, 
he did not report any history of sinus problems or a broken 
nose.  

Based on the evidence of record, the Board concluded that 
evidence of a nose or sinus disorder was not shown until many 
years after service, and there was no evidence linking the 
tooth fractures in service with a current nasal or sinus 
disorder; hence, the evidence was inadequate to establish 
service connection.  The veteran was informed of the Board's 
decision in September 1990; that decision is final.  See 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).

The present claim was initiated by the veteran in March 2003.  
VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since September 1990 includes a 
May 2003 statement by a former service member, D.B.J., who 
reportedly had witnessed a fight in 1963 between the veteran 
and another individual.  D.B.J. reported that one person who 
fought received a bloody nose, and the other had some teeth 
chipped or broken and possibly a broken nose.

Also added to the record are more recent VA treatment 
records, showing nasal airway obstruction; surgical records 
of a nasal septoplasty in October 1983; a July 2004 statement 
from the veteran's wife; private medical records, dated in 
August 2004, showing that the veteran experienced a sleep 
breathing disorder; Social Security records received in July 
2005; records received in October 2005 from Brian M. Sieck, 
M.D., indicating that the veteran still had some mild septal 
deflection, as well as turbinate hypertrophy; a transcript of 
the April 2007 hearing; and a statement from D.K., submitted 
at the hearing.
 
The veteran testified during the Travel Board hearing that 
the trauma that caused his fractured teeth had also caused 
his facial injuries.  Reportedly, the veteran had been 
scuffling with D.K. in the barracks in 1963, and had hit D.K. 
in the nose.  D.K. later came back and swiveled the veteran's 
chair around, and clobbered him in the face.  The veteran 
testified that he had a black eye and two cracked teeth; and 
that he went to sick call two days later because his nose was 
hurting, and he received medication.  The veteran also 
testified that, prior to the fighting incident, he had no 
problems with his sinuses or with breathing.

D.K.'s statement reflects that he had a high school ring on 
his finger when he hit the veteran in the face in 1963.
  
This evidence is new in that it was not previously of record 
and is not cumulative.

The newly submitted evidence is also relevant.  Here, the 
veteran's testimony and D.K.'s statement relate to 
unestablished facts necessary to substantiate the claim, and 
are neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial.  The 
veteran and D.K. are also competent to offer statements of 
first-hand knowledge of the in-service facial injuries.  
Likewise, the newly submitted evidence suggests that the 
facial injuries were incurred simultaneously with the 
fractured front teeth.  Given the presumed credibility, by 
itself, and along with evidence previously submitted, it is 
so significant that it must be considered to fairly decide 
the merits of the claim. 

Hence, the veteran's application to reopen the claim for 
service connection for residuals of a facial injury, 
including a broken nose and sinus trouble, must be granted. 
38 U.S.C.A. § 5108.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for residuals of a facial 
injury, including a broken nose and sinus trouble; to this 
extent, the claim is granted.


REMAND

As the petition to reopen the claim for service connection 
for residuals of a facial injury, including a broken nose and 
sinus trouble has been granted, de novo consideration of the 
claim on appeal is appropriate.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The veteran's report of a continuity of symptomatology of 
sinus problems, along with diagnoses of nasal obstructive 
symptoms and septal deviation, and statements of D.K. and the 
veteran of in-service facial injuries, satisfy the 
requirement for evidence that the current condition may be 
related to service.  Kowalski v. Nicholson, 19 Vet App 171 
(2005).  In this case, while the veteran reported a 
continuity of sinus problems, there is no competent medical 
opinion specifically linking any current sinus disorder or 
residuals to the facial injuries in service.

The Board notes that a private physician, in October 2005, 
would not speculate as to the cause of the veteran's mild 
septal deflection and turbinate hypertrophy.

Under these circumstances, an examination is needed to 
determine whether the veteran has residuals of a facial 
injury, including a broken nose and sinus trouble, that are 
related to his active service.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4) (2007).

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Contact the veteran to obtain names 
and addresses of all medical care 
providers who treated the veteran for 
residuals of a facial injury, including a 
broken nose and sinus trouble, since 
March 2006.  After securing the necessary 
release(s), obtain these records.

2.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of sinus problems, breathing 
problems, broken nose, and nasal 
obstruction; and to determine whether it 
is at least as likely as not that any 
such disability either had its onset in 
service, or is the result of disease or 
injury incurred or aggravated during 
service, to specifically include the in-
service facial injuries sustained while 
scuffling in 1963.  The examiner should 
provide a rationale for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should note review of the file.

3.  After completing the requested 
actions and ensuring that all opinions 
are of record, the RO or AMC should 
readjudicate the claim on appeal for 
service connection for residuals of a 
facial injury, including a broken nose 
and sinus trouble.  If the benefits 
sought remain denied, the AMC must 
furnish a supplemental statement of the 
case (SSOC), before returning the case to 
the Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


